DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. Applicant’s arguments relate to the claim amendments, for which a new reference is being used to reject, as set forth below. Thus the arguments no longer apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US Patent Application Publication 20170143565) in view of Chiacchira (US Patent Application Publication 20150135440).
  Regarding claim 1, Childs teaches an electric furniture (Figure 2; 70-90), comprising: a controlled part (Figure 2; 70); a detector (Figure 2; 150 and see Paragraphs 115-117) detecting a state of a user; and a controller (Figure 2; 102) controlling the controlled part based on the state of the user detected by the detector (Paragraphs 115-117). Childs does not teach the controller configured to store controlled part information automatically in relation to the state of the user the automatically stored controlled part information. Chiacchira teaches the controller configured to store controlled part information automatically in relation to the state of the user and control the controlled part based on the automatically stored controlled part information (Abstract, describes a function where the system automatically stores a current state of the actuator (storing controlled part information automatically in relation to the state of the user) and then moves the actuator, and later will move the actuator back to the stored position automatically in response to an input (controlling the controlled part based on the automatically stored controlled part information)). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Childs to include the automatic position return storage feature of Chiacchira in order to allow the user to easily return to a desired position automatically, without having to maneuver the system to that position manually, or estimate or remember what that position was. 
Regarding claim 2, Childs teaches the controlled part includes a movable part (Figure 2; 70, and Paragraph 115, the lowering of the apparatus), and the controller is configured to perform a movable part control for moving the movable part based on the state of the user detected by the detector (Paragraphs 114-117, see also Paragraphs 74-75).
   Regarding claim 3, Childs teaches the movable part is a height adjuster, and the controller is configured to lower a height of the height adjuster when the detected state of the user is a sleeping state (Paragraphs 114-117, see also Paragraphs 74-75).
  Regarding claim 4, Childs teaches the movable part includes a height adjuster, and the controller is configured to adjust a height of the height adjuster to be a sitting-upright height when the detected state of the user is sitting upright state
Regarding claim 8, Childs teaches the movable part is a back section (Figure 2; 84) that is tiltable, and the controller is configured to increase an angle of a tilt of the back section when the detected state of the user is a sitting up state (Figure 1; as shown, see also Paragraphs 74-75).
Regarding claim 11, Childs teaches a user control device including an input operation acceptor (Figure 2; 110), wherein the movable part is configured to move according to a control operation received by the input operation acceptor (Figure 2; 102 and 110), and a moveable part movement speed when the movable part moves automatically without a control operation being received by the input operation acceptor (See Paragraphs 74-75) but rather based on the detected state of the user detected by the detector is different from the moveable part movement speed when the movable part moves according to a control operation received by the operation acceptor (Paragraph 115).
  Regarding claim 12, Childs teaches memory (Figure 2; 116) storing user state information and movable part information, wherein the user state information relates to a detectable state of the user, the movable part information relates to a state of the movable part corresponding to the user state information, and the controller is configured to move the movable part based on the movable part automatically in response to the detected state of the user based on the movable part information stored in the memory (Paragraphs 114-117 and Paragraph 33).
Claims 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US Patent Application Publication 20170143565) in view of Chiacchira (US Patent Application Publication 20150135440) in view of Turner (US Patent 20120137438).
  Regarding claim 5, Childs teaches a frame (Figure 1; at 36) and a movable part (Figure 1; moveable part at 78). Childs does not teach a floor part sensor for detecting an object in a 
  Regarding claim 9, Childs teaches a frame (Figure 1; at 36) and a movable part (Figure 1; moveable part at 78). Childs does not teach a frame part sensor for detecting an object in a space between the frame and the movable part, wherein the controller is configured to not cause the movable part to move when the frame part sensor detects the object in the space between the frame and the movable part. Turner teaches a frame (Figure 1; at 14); and a frame part sensor for detecting an object (Paragraph 33) in a space between the frame and the movable part (Figure 3; shows 14 in the moved position, moved by the movable part), wherein the controller is configured to not cause the movable part to move
Regarding claim 10, Childs teaches a frame (Figure 1; at 36) and a movable part (Figure 1; moveable part at 78). Childs does not teach a body sensor detecting a position of a body of the user, wherein the controller is configured to not cause the movable part to move when the body sensor detects at least a part of the body of the user is overlapping the electric furniture. Turner teaches a body sensor (Paragraph 33, the sensor would sense a body part such as a hand under the frame 14 and would not move when the body part was overlapping the base under the frame) detecting a position of a body of the user, wherein the controller is configured to not cause the movable part to move (Figure 1 versus Figure 3 show 14 moving through the movable part) when the body sensor detects at least a part of the body of the user is overlapping the electric furniture. It would have been obvious to one of ordinary skill in the art at the time of invention to include an obstruction sensor on the frame of Childs, as in Turner, in order to prevent collision of the bed with other people or things, and thus protect those people and things as well as the bed from being damaged.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US Patent Application Publication 20170143565) in view of Chiacchira (US Patent Application Publication 20150135440) in view of Luff (US Patent 6008598).
Regarding claim 6, Childs teaches the movable part is a back section (Figure 2; 84) that is tiltable and a sensor to determine when a user is asleep and take action accordingly (Paragraphs 115-117). Childs does not teach the controller is configured to tilt the back section towards horizontal when the detected state of the user is a falling asleep state, and the controller is configured to tilt the back section further toward horizontal when the detected state of the user is a sleeping state after the previous detection of a falling asleep state. Luff teaches the controller is configured to tilt the back section towards horizontal when the detected state of the user is a falling asleep state, and the controller is configured to tilt the back section further previous detection of a falling asleep state (Column 39, Lines 17-28). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Childs to move the deck section to the horizontal position upon the user being asleep, as in Luff, in order to ensure an optimal and safe sleeping position for the user.
Regarding claim 7, Childs does not teach an angle of the tilt of the back section is greater than or equal to 4 degrees and less than 24 degrees after the controller tilts the back section towards horizontal when the detected state of the user is a falling asleep state, and the controller is configured to set the angle of the tilt of the back section to be less than 4 degrees when the detected state of the user is a sleeping state after the previous detection of a falling asleep state. Luff teaches an angle of the tilt of the back section is greater than or equal to 4 degrees and less than 24 degrees after the controller tilts the back section towards horizontal when the detected state of the user is a falling asleep state, and the controller is configured to set the angle of the tilt of the back section to be less than 4 degrees when the detected state of the user is a sleeping state after the previous detection of a falling asleep state (Column 39, lines 17-28). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Childs to move the deck section to the horizontal position upon the user being asleep, as in Luff, in order to ensure an optimal and safe sleeping position for the user.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US Patent Application Publication 20170143565) in view of Chiacchira (US Patent Application Publication 20150135440) in view of Smith (US Patent Application Publication 20050172398)
Regarding claim 13, Childs does not specifically teach the movable part information stored in the memory is initializable. Smith teaches the movable part information stored in the memory is initializable (Paragraph 70). It would have been obvious to one of ordinary skill in the .
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luff (US Patent 6008598) in view of Karschnik (US Patent Application Publication 20180116415).
Regarding claim 14, Luff teaches electric furniture, comprising: a movable part (Column 39, lines 17-47, frame sections 91, 93, 94); and a controller  (Column 39, lines 17-47; microprocessor 88) configured to control movements of the movable part, wherein the controller is configured to move the movable part automatically if the movable part has not been moved for a certain period of time (Column 39, lines 17-47 describe moving the frame parts to the horizontal position if they have not been moved and a certain time is realized). Luff does not teach a detector configured to detect a state of a user of the electric furniture; and moving the movable part if the detected state of the user, as detected by the detector, also has not change during the certain period of time. Karschnik teaches a detector configured to detect a state of a user of the electric furniture; and moving the movable part if the detected state of the user, as detected by the detector, also has not change during the certain period of time (Paragraph 72 describes taking an action after a user has been determined to be in a sleeping state which has not changed for a period of time after the user has fallen asleep). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Luff to include user monitoring as well as time monitoring in order to ensure that the user wasn’t bothered by undesired movements of the bed if the user was still awake. 
Regarding claim 15, Luff teaches the movable part is a tiltable back section of a bed or a chair, and the controller is configured to change a tilt angle of the back section (Column 39, lines 17-47, frame sections 91, 93, 94).
Regarding claim 16, Luff teaches the movable part is a lower leg section, and the controller is configured to change an angle of the lower leg section (Column 39, lines 17-47, frame sections 91, 93, 94).
Regarding claim 17, Luff teaches the controller is configured to restore a posture of the movable part after the movable part has been automatically moved by the controller (Column 39; lines 44-47 describe that if the user presses a input button (for example to put the movable part back where it was and restore the posture) the auto control will stop and the bed will be able to be restored to its posture).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/7/2021